Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.

Applicant’s amendments to the claims dated 10/12/21 are acknowledged.  Claims 76-88 and 90-105 are pending and subject to prosecution.  Claim 82 is amended to correct a typographical error.

Information Disclosure Statement
The Information Disclosure Statements submitted on December 12, 2021, November 03, 2021, December 08, 2021, January 19, 2022 and February 22, 2022 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.




Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
Claims 76-88 and 90-105 remain allowable for the reasons stated in the Notice of Allowance mailed July 14, 2021:  The art does not teach or suggest a method of culturing cells comprising Taurine as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633